Citation Nr: 0829451	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  00-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on February 22, 2008, is warranted.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a May 2002 decision, the Board denied the claim.  

The appellant duly appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2002 order, the Court vacated and remanded the 
portion of the Board's May 2002 decision which denied service 
connection for PTSD.  In September 2003 and May 2007, the 
Board remanded this appeal for further development.  

The claim of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


FINDINGS OF FACT

1.  On February 22, 2008, the Board issued a decision denying 
service connection for PTSD.

2.  Evidence pertinent to the claim for PTSD decided in the 
February 22, 2008 Board decision was received by VA after 
issuance of the February 22, 2008 decision that includes 
service personnel records that were not previously associated 
with the claims file.


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on 
February 22, 2008, have been met.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 22, 2008, the Board issued a decision denying 
service connection for PTSD.

In May 2008, the veteran's representative submitted evidence 
in support of the claim for PTSD to VA.  The evidence 
submitted were service personnel records that were not 
associated with the record at the time of the February 22, 
2008, decision.  38 C.F.R. § 3.156 (c)(1).  

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904.  The Board's February 2008 
decision was not based on consideration of all the available 
evidence.  In order to assure due process, the Board has 
decided to vacate the February 2008 decision.

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims (Court).  This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b).  The merits of the issue set forth above 
will be considered de novo.


ORDER

The Board's decision of February 22, 2008, is hereby vacated.


REMAND

The veteran has been diagnosed as having PTSD during VA 
medical treatment and several of these treatment records 
reference his military service.  

In correspondence of record, the veteran listed several 
stressful events, which he claimed contributed to his PTSD.  
The veteran's service personnel and service medical records 
only verified the stressor that occurred during the veteran's 
service with the Technical Escort Unit of Edgewood Arsenal, 
Maryland, from 1967 to 1968.  Prior to submission of 
additional service personnel records, there was no evidence 
showing that the veteran was in fact present at that 
stressful event.  The veteran stated that during one of his 
escort missions, a man fell off the train his unit was 
traveling on and died.  This man was identified as either 
SSG. W.C. or SSG. W.B.C.  The veteran stated that he was on 
the train the night SSG. W.C. or SSG. W.B.C. died.  The 
veteran did not see him fall, but was told that the train 
stopped to pick up pieces of him.  

The records show that SSG. W.B.C. died on June [redacted], 1968, when 
he accidentally fell from a moving train in Middlesex County, 
New Jersey.  The report of investigation included a narration 
of the events surrounding W.B.C.'s death and a list of 
witnesses, neither indicated that the veteran was present.  
The veteran's personnel records do show that the veteran 
served on a temporary duty assignment with SSG. W.B.C. at 
some point; however, there is no corroborating evidence 
showing that the veteran served on the temporary duty mission 
with SSG. W.B.C. when he died.  

In May 2008, the veteran's representative submitted 
additional evidence in support of the claimed stressors.  
Service personnel records associated with the file at the 
time of the February 2008 Board decision indicated that the 
veteran was assigned to Edgewood Arsenal (W.B.C.'s unit) in 
January 1967 and was transferred to Newport, Indiana in March 
1968.  According to this evidence, the veteran would not have 
been in W.B.C.'s unit at the time of his death.  

The additional evidence submitted in May 2008 calls into 
question whether the veteran was in fact transferred to 
Indiana and whether the veteran's complete personnel records 
are contained in the record.  An installation clearance 
record dated July 1968 lists the veteran's organization as 
U.S.A. Tech Escort Unit, Edgewood Arsenal, MD.  A Record of 
Proceedings Under Article 15, dated July 1968, shows that the 
veteran received non-judicial punishment for not being at his 
proper place of duty at Edgewood Arsenal, Maryland.  Those 
records were not in the file previously.  

In light of the additional evidence submitted in May 2008, 
the Board finds that the RO should ensure that the veteran's 
complete personnel file is associated with the record and 
attempt to verify the veteran's alleged June 1968 stressor 
with the Edgewood Arsenal.  The RO is specifically asked to 
determine where the veteran was stationed in June 1968.  

The sufficiency of a stressor is a medical determination.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  Should the 
veteran's reported stressor be verified, the veteran should 
be afforded a VA psychiatric examination to determine whether 
the diagnosis of PTSD is supported by the verified stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Request that U.S. Army and Joint Services 
Records Research Center (JSRRC) provide any 
available information which might corroborate 
the veteran's June 1968 alleged in-service 
stressor.  

Provide JSRRC with a description of the 
alleged stressor that occurred while he was 
with the U.S.A. Technical Escort Unit in 
Edgewood Arsenal, Maryland, as identified, 
including the June 1968 train accident that 
occurred in Middlesex County, New Jersey.  
Specifically request that the veteran's 
whereabouts in June 1968 be verified.

Provide JSRRC with copies of any lay and 
medical statements of record and personnel 
records obtained showing service dates, 
duties, and units of assignment.  If JSRRC is 
unable to provide such information, they 
should be asked to identify the agency or 
department that could provide such 
information and the RO should conduct follow-
up inquiries accordingly.

2.  After completion of the foregoing, 
schedule the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present 
is related to service.

a.  Prior to the examination, specify for 
the examiner the stressor or stressors 
that it is determined are established by 
the record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to one or 
more stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the evidence of 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service. 

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination. 

3.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of the evidence 
received at the Board in May 2008 and any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


